Citation Nr: 1624716	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.

2.  Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.

3.  Entitlement to service connection for pancreatic cancer, to include as due to herbicide exposure, based upon substitution of the Appellant as claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1970 to January 1972.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, denied service connection for bladder cancer, renal cell carcinoma, and pancreatic cancer.

In 2012, the Board remanded the claims for further evidentiary development.  Thereafter, the Board denied the claims in a September 2013 decision.  In September 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2013 decision and the matters to the Board for further action.

Subsequently, in November 2014, the appeal was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the outset, the Board observes that in the February 2013 Supplemental Statement of the Case (SSOC) and September 2013 Board decision, reference was made to an October 2012 VA medical opinion.  However, the opinion has not been associated with the electronic claims file.  On remand, the October 2012 medical opinion must be obtained.

The Board notes that a review of the evidence demonstrates that the Veteran was diagnosed with bladder cancer in 2004-2005.  See May 2013 VA advisory opinion.  However, the first available medical records are dated in October 2009.  On remand, outstanding medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the October 2012 VA medical opinion and associate it with the claims file.

2.  Ask the Appellant to identify any private medical treatment for the Veteran's bladder cancer, renal cell carcinoma, and pancreatic cancer, and furnish appropriate authorization for the release of the medical records.  Specifically records since 2004 must be obtained.

If the Appellant fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Appellant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Ask the Appellant to provide a statement of medical history for the Veteran, to include information regarding whether the Veteran had a history of smoking, chronic bladder infections, or was hypertensive or obese.

4.  If and only if additional medical evidence is obtained or the Appellant provides a medical history for the Veteran, obtain a VA medical opinion from an oncologist to determine that nature and etiology of the Veteran's bladder, renal cell, and pancreatic cancers.  The claims file must be reviewed and such review must be noted in the medical report.

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) the Veteran's bladder cancer, renal cell carcinoma, and/or pancreatic cancer had its onset during military service or is otherwise related to such service, to include exposure to herbicides.

The physician should be advised that the Veteran is presumed to have been exposed to herbicides during military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The physician must discuss the lay evidence of record, to include the Veteran's statements regarding his symptoms and history.

5.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

